Citation Nr: 1002820	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  05-23 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the New York, 
New York Department of Veterans' Affairs (VA) Regional Office 
(RO).  This case has since been transferred to the Boston, 
Massachusetts VARO.  

This case was previously remanded by the Board for further 
development in October 2008.  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the objective 
evidence of record demonstrates that tinnitus had its onset 
during the Veteran's active service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
the criteria for the establishment of service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection in the March 2004 rating decision, he was 
provided notice of the VCAA in November 2003.  Additional 
VCAA letters was sent in February 2005 and October 2008.  The 
VCAA letters indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in April 
2008 and October 2008, pertaining to the downstream 
disability rating and effective date elements of his claims, 
with subsequent re-adjudication in an October 2009 
Supplemental Statement of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Mayfield and Pelegrini, both 
supra.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, a VA 
examination and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).


Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Due to the subjective nature of the disorder, the 
veteran, as a layperson is competent to testify as to his 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

Analysis

The Veteran contends that he was exposed to excessive noise 
during his active service while working in a motor pool with 
no hearing protection and that his tinnitus began during his 
active service.  

Service treatment reports are absent of any findings of 
tinnitus or acoustic trauma.  The September 1990 entrance 
examination noted that the audiological findings reflected a 
speech reception threshold of 45 decibels at 6000 Hertz in 
the left ear, however no reference was made to this finding.  
The May 1993 separation examination noted some possible high 
end hearing loss in both the right and left ear at 6000 
Hertz.  At this time, the audiological findings reflected 
speech reception thresholds of 40 decibels at 6000 Hertz in 
both the right and left ear.  

The Veteran's DD form 214 indicates that his primary 
specialty during active service was working in unit supply.  

VA outpatient treatment reports from September 1996 to 
February 2005 reflect that the Veteran initially complained 
of tinnitus in December 2004 and was thereafter treated for 
and diagnosed with tinnitus.  In February 2005, the Veteran 
complained of constant bilateral tinnitus existing for his 
whole adult life.  

In a July 2009 VA examination, the Veteran reported that he 
worked in supply and motor pool fueling during active service 
where he sustained noise exposure from armored personnel 
carriers, Hum-V's, firearms and tanks.  He also reported that 
following service, he worked as a federal agent and used a 
firearm on the job, although he wore hearing protection 
during firearms training.  The Veteran denied any history of 
recreational noise exposure.  He reported that he first 
noticed tinnitus while in the service, however he could not 
be more specific to the date or circumstance of the onset.  
The examiner opined that the Veteran's subjective tinnitus 
was less likely than not due to or the result of military 
noise exposure and was possibly related to the high frequency 
hearing loss in his left ear which was present when he 
entered the service.  

After a careful review of the record, and resolving all doubt 
in favor of the Veteran, the Board has determined, based upon 
the medical and satisfactory lay evidence set forth above, 
that the Veteran's current tinnitus was incurred during his 
active service.  The service treatment records reflect that 
the Veteran had a speech reception threshold of 45 decibels 
at 6000 Hertz in the left ear upon entry into active service 
and speech reception thresholds of 40 decibels at 6000 Hertz 
bilaterally at separation.  The separation examination also 
reflected a finding of some possible high end hearing loss in 
both the right and left ears at 6000 Hertz.  The Veteran 
reported that he first noticed tinnitus while in the service 
and has had it since that time and during his whole adult 
life.  

The Board observes that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  In this case, the Board finds that the 
Veteran is competent to testify to his continual symptoms of 
tinnitus, as they are subject to his lay observation.  

Finally, while the VA examiner found that the Veteran's 
subjective tinnitus was less likely than not due to or the 
result of military noise exposure, he did find that it was 
possibly related to the high frequency hearing loss in his 
left ear which was present when he entered the service.  The 
Board finds that while the Veteran had some high frequency 
hearing loss in the left ear noted upon the entrance 
examination, he first reported experiencing tinnitus during 
his active service.  With respect to evidence provided in the 
record, the Board finds that, taken together, they put the 
evidence in relative equipoise.  

Thus, resolving all reasonable doubt in favor of the Veteran, 
service connection for tinnitus is warranted.  38 C.F.R. § 
3.102 (2009).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Lewinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


